Citation Nr: 1735543	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-34 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for an entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for depressive disorder.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for alcohol abuse, as secondary to a service-connected acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1968 to March 1970.  He is the recipient of various service-related awards, including the Good Conduct Medal (1969), Combat Action Ribbon, Vietnam Service Medal, National Defense Service Medal, Vietnam Campaign Medal, and Sharpshooters Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for mental health conditions, including PTSD, anxiety disorder, depressive disorder and schizophrenia.

The Board has considered other possible mental diagnoses, but since there is no evidence of any current mental diagnoses other than for depressive disorder and schizophrenia, the Board finds that it is more appropriate to recharacterize the Veteran's claims as entitlement to service connection for schizophrenia; entitlement to service connection for depressive disorder; and entitlement to service connection for alcohol abuse, as secondary to a service-connected acquired psychiatric disability.  Therefore, the issues have been recharacterized on the title page to reflect such, and there is no prejudice to the Veteran.

The issues of entitlement to service connection for schizophrenia; and entitlement to service connection for alcohol abuse as secondary to a service-connected acquired psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1985 rating decision that denied the Veteran's claim of service connection for schizophrenia was final because the Veteran did not appeal that decision within the one-year appellate period.

2.  Evidence received since the final June 1985 rating decision is new and material to raising a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for schizophrenia.

3.  The preponderance of the evidence is against a finding that the Veteran's depressive disorder is causally related to his military service.


CONCLUSIONS OF LAW

1.  The June 1985 rating decision denying service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
	
2.  Evidence received to reopen the claim of entitlement to service connection for schizophrenia is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence to Reopen a Claim 
for Service Connection for Schizophrenia

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2016).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's service connection claim for schizophrenia was previously denied in a final June 1985 rating decision because there was no evidence of any psychiatric treatment during service.  At the time of his claim in 1985, the Veteran did not submit any statements or supporting documents to support his claims.  His May 1985 VA treatment records were the only evidence that was considered at the time.  Thereafter, the Veteran did not perfect an appeal with regard to the June 1985 decision within one year, and accordingly the decision became final with respect to this claim.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Evidence received and obtained since the June 1985 rating decision includes statements from the Veteran pertaining to events in Vietnam, while he was in combat action.  The Veteran's statements depict the Veteran's mental state during and after traumatic events that occurred in a combat zone in Vietnam.  This evidence is "new" because it had not been previously submitted by the Veteran, and accordingly, it had not been previously considered by VA.  The evidence is "material" because it addresses a crucial element of "in-service injury, event or illness", which is one of three elements that is required for establishing service connection, and a criterion that the RO found that the Veteran failed to meet.  The Board recognizes that this additional piece of evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512 - 513 (1992).  Therefore, this additional piece of evidence, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  Thus, since new and material evidence has been received to reopen the claim of service connection for schizophrenia, this claim is reopened.

Entitlement to Service Connection for Depressive Disorder

I.	Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

 VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The claims file contains the Veteran's STRs and VA treatment records.  Therefore, the duty to obtain relevant records is satisfied.  See 38 C.F.R § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran asserts, through his representative, that he had not been examined by VA since September 2010 and that he is entitled to a contemporaneous C & P examination that is fully informed for the evaluation of his claims.  The Board acknowledges that an adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.'  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Therefore, notwithstanding the passage of time since the Veteran's last VA examination, the Board finds that the September 2010 VA examination and opinion is adequate to decide the claim for a depressive disorder.  The VA examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the VA examination report sets forth detailed examination findings to include a nexus opinion, with an adequate basis for the opinion.  Therefore, the Board has fulfilled its duties under the VCAA.

II.	Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304 (2014).  Service connection requires evidence showing (1) the Veteran has the claimed disability or, that he had it at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167. (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In a March 2017 Appellate Brief, the Veteran, through his representative, asserts that he was treated for mental health reasons in 1972 at the St. Cloud VAMC; he was very depressed and was not getting along with people; he was drinking alcohol heavily; he did not have the right medication; and that he was depressed and anxious because of events during his military service." (citing September 2010 VA examination).

A March 1972 In-Patient Hospital Treatment Record (treatment note or note) reflects that the Veteran was transferred from the Detox Unit of the Hennepin County General Hospital, where he became violent, banging his head repeatedly against the wall, pushing his fist through the wall, and threatening suicide.  The note reflects that he was a Vietnam veteran who had been seeing a physician for psychiatric medications and at the time of his admission, he was acutely agitated.  The note also indicated that he had not had any previous psychiatric hospitalizations.  With respect to his mental status, the treatment note reflects that three days after his admission, the Veteran was cooperative, appropriate, not agitated, had minimal depression, denied suicidal thoughts, and was "covering up and making everything look rosey, claiming nothing [was] wrong" at the time.  With respect to "hospital course," the treatment record noted that the Veteran was initially sedated and started on prescription, Mellaril, and that he rapidly cleared his acute agitated state and depression.  The Veteran was diagnosed with acute alcoholism and agitated depression.

A May 1985 Progress Note reflects that the Veteran once drove his car into a tree and that at that time, he was still thinking about suicide; miserable most of the time; unable to maintain work, family life, or his own residence; and that he had done his best when living in halfway houses.  An assessment of his condition indicated that he was seriously disabled socially and vocationally by his psychiatric condition; and that he was depressed, confused, irritable and anxious.

A September 2010 VA examination reflects that the Veteran reported that he was treated for mental health reasons in 1972 at the St. Cloud VA Medical Center; that he was very depressed; was not getting along with people; was drinking alcohol heavily; and that he was hospitalized at the Hennepin County Medical Center for 30 days in 1973.  The VA examiner, however, indicated that no records from his 1973 hospitalization were available for review.  For his summary and recommendations, the VA examiner noted, among other mental health issues, that the Veteran appeared to meet the criteria for depressive disorder, but that the Veteran reported that he did not feel like he was depressed because of his stressful event, but related to the atmosphere he grew up in.  The VA examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS), and opined that his depressive disorder was unrelated to military trauma.  By opining that it is less likely as not that the Veteran's mental health related symptoms are due to his military service, the VA examiner's rationale was based on the records in the Veteran's claims file, the Veteran's self-report, and results of the September 2010 VA examination.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's depressive disorder was a result of his active military service.  The September 2010 VA examination and opinion is the most probative evidence of record.  Even though it reflects a current diagnosis of depressive disorder, the other criteria for service connection are not met because the September 2010 opinion, as well as the Veteran's own statements, indicate that there is no nexus between his depressive disorder and his active service.  Therefore, service connection for depressive disorder is not warranted.


ORDER

New and material evidence having been submitted, the claim to reopen a claim for entitlement to service connection for schizophrenia is granted.

Entitlement to service connection for depressive disorder is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

The Veteran also asserts an entitlement to service connection for schizophrenia.  However, while VA treatment records reflect a current diagnosis of schizophrenia, the Veteran has not been provided with a VA examination and opinion for schizophrenia.  Given the lay contentions and the VA treatment records which contain a current diagnosis, the Board finds that a VA examination is required upon remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that a September 2010 VA examination for PTSD briefly references the Veteran's schizophrenia diagnosis and indicates that the VA examiner could not find any description of associated symptoms or their onset.  However, the VA examination report does not consider any lay statements from the Veteran pertaining to the onset of any psychiatric symptoms and/or diagnosis of schizophrenia, and the purpose of the VA examination was for an assessment of the etiology of a possible diagnosis of posttraumatic stress disorder.  Therefore, a remand is warranted for a VA examination and opinion on the etiology of the Veteran's schizophrenia disability.

With respect to the Veteran's secondary-service connection claim for alcohol dependence, the Board first notes that "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs." 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1 (n), 3.301(c); see Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388 (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).  The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."

In this regard, the Board finds that the Veteran's claim of entitlement to service connection for alcohol abuse as secondary to a service-connected acquired psychiatric disability, may be impacted by the outcome of the service connection claim for schizophrenia, and the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, this issue not ripe for consideration and cannot be addressed until the claim of service connection for schizophrenia has been readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his schizophrenia disability.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:  

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's schizophrenia disability is related to the Veteran's time in service. 

b.  In providing this opinion, the VA examiner must discuss the Veteran's documented medical history and assertions.  

c.  The VA examiner should also specifically consider the Veteran's stressors, which reflect the Veteran's mental condition and state of mind during the time he was in combat action, including his statements about a highly stressful event when he was loading a truck for a supply run when he became a target of a mortar and rocket attack, and another highly stressful event he reported, in which he indicated that while he was in a truck, driving to a base, a man right next to him was shot in the head.

d.  The VA examination must specifically discuss whether any traumatic experience the Veteran experienced while in combat likely caused or led to the Veteran's schizophrenia.

e.  The VA examiner must also consider the Veteran's other competent lay statements regarding the onset and continuity of any other psychiatric symptoms during service.

The VA examiner must also provide reasons for the opinions, whether favorable or unfavorable, citing the specific evidence in the record.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the issue of entitlement to service connection for schizophrenia, and then adjudicate the issue of entitlement to service connection for alcohol abuse as secondary to a service-connected psychiatric disability.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


